Weinstein J., dissents and votes to affirm the judgment, with the following memorandum:
I cannot agree with the majority’s conclusion that the detention of defendant and his companion and their removal, in a police car, to the scene of the robbery some 10 blocks away constituted a de facto arrest. In my view, the encounter between defendant and police was more susceptible to classification as a detention for purposes of investigation rather than as an arrest. The majority’s holding improperly loses sight of the fact that probable cause is not an essential predicate for all encounters between police and citizens in the course of a criminal investigation (see United States v Mendenhall, 445 US 544, reh den 448 US 908). The Supreme Court has afforded recognition to the fact that some seizures involving detention of persons, while admittedly covered by the Fourth Amendment, constitute such limited intrusions upon the personal security of those detained and are justified by such substantial law enforcement interests that they may be made on less than probable cause, so long as the police have an articulable basis for suspecting criminal activity (Michigan v Summers, 452 US 692, 699). It is well settled that “until an actual arrest occurs, the Constitution demands only that the action of the police be justified at its inception and reasonably related in scope and intensity to the circumstances surrounding the encounter” (People v Finlayson, 76 AD2d 670, 674, mot for lv to app den 51 NY2d 1011, cert den 450 US 931; see, also, Terry v Ohio, 392 US 1, 20; People v Cantor, 36 NY2d 106, 110-111). The rationale underlying Terry v Ohio (supra), and its progeny is based in part upon a *832recognition of the need of law enforcement officers for an intermediate response to suspicious circumstances, short of arrest, as an invaluable tool in the investigation and prevention of crimes (Kolender v Lawson, 461 US 352, 362, 103 S Ct 1855, 1862, concurring opinion of Justice Brennan). In sum, an individual’s right “to be free from an official interference by way of inquiry” is not absolute (People v De Bour, 40 NY2d 210, 217). 11 In the instant case, defendant and his companion were first stopped by the police on the basis of a general description given by the victim and an eyewitness. Although a third-party bystander unsuccessfully attempted to identify the two males as those she had previously seen running from the general area of the crime, the police placed them in a police car and transported them back to the scene of the crime some 10 blocks away. By characterizing this as an arrest, the majority has, in my view, failed to distinguish between an intrusion which amounts to an outright seizure of the detainee and an encounter, such as the one at bar, which intrudes upon no constitutionally protected interest. There is no evidence in the record that defendant’s detention was inherently coercive. He was transported only a short distance and was neither physically searched nor interrogated during the ride. There was no suggestion of threats, intimidation or physical restraint. Although the police may well have prevented defendant from leaving, this had not been communicated to defendant. It has been held that the subjective intention of an officer to detain a suspect is irrelevant except insofar as it is conveyed to said suspect (United States v Mendenhall, supra, p 554). Nor does the fact that the police did not expressly inform defendant that he was free to decline to cooperate with them connote that a seizure had been effected (United States v Mendenhall, supra, p 555). 11 The question of whether a defendant is in custody at a particular point in time is generally an issue of fact (People v Albro, 52 NY2d 619, 623; People v Travis, 87 AD2d 898, 899). It does not constitute custody for purposes of receiving Miranda protection (see Miranda v Arizona, 384 US 436) where a defendant, who is a suspect but who has not been placed under arrest, voluntarily submits to interrogation at a police station (California v Beheler, 463 US _, _, 103 S Ct 3517). Nor is the brief interrogation by police of defendants at their own homes regarded as custodial in nature (People v Claudio, 85 AD2d 245, affd 59 NY2d 556; People v Munro, 86 AD2d 683). Even a police interview of extended duration has, under appropriate circumstances, been deemed noncustodial (see People v Johnson, 91 AD2d 327, 330). KThe mere fact that an encounter between police and a defendant has as its setting a law enforcement vehicle does not, in and of itself, render the situation inherently custodial (see United States v Burke, 700 F2d 70). It has been held that “a noncustodial situation is not converted to one in which Miranda applies simply because a reviewing court concludes that, even in the absence of any formal arrest or restraint on freedom of movement, the questioning took place in a ‘coercive environment’ ” (Oregon v Mathiason, 429 US 492, 495). 11 “[I]t neither serves the interests of society nor advances constitutional values for our courts to strive for ways to permit criminals to go free in the absence of evidence that the police have, in fact, engaged in any misconduct” (People v Finlayson, 76 AD2d 670, 682, supra). To characterize each and every street encounter between a citizen and the police as a seizure would constitute an unrealistic restriction upon a wide variety of otherwise acceptable law enforcement techniques. To so restrict law enforcement officers without concomitantly enhancing any interest secured by the Fourth Amendment is, in my view, unconscionable. Accordingly, I vote to affirm the judgment of conviction.